Citation Nr: 1416489	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-29 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for bilateral hearing loss, from February 21, 2007 to July 18, 2010. 

2.  Entitlement to service connection for a respiratory disorder, including bronchitis/asthma. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1957 to April 1959 and from September 1959 to March 1966.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2007 and August 2009 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).

In the June 2007 rating decision, the RO awarded service connection for bilateral hearing loss and assigned an initial 30 percent rating, effective from February 21, 2007.  The issue of entitlement to an initial rating in excess of 30 percent for hearing loss was previously before the Board in December 2011, when it was remanded for further development.  Documentation associated with the claims folder since that time shows that the Veteran was assigned a 40 percent rating for his hearing loss, effective from July 19, 2010, forward.  In a statement dated in April 2012, the Veteran stated that he did not disagree with the assignment of a 40 percent rating for hearing loss and that he felt that this was fair and just.  Thus, the issue has been characterized on shown on the title page of this decision.

In June 2011 and April 2012 statements, in reference to an April 2011 rating decision, the Veteran indicated that he did not understand how VA added up the percentages to arrive at a combined rating of 50 percent for his service-connected disabilities.  This matter is referred to the RO for appropriate action.

The Board has reviewed the contents of the Veteran's Virtual VA file and found no medical or other evidence pertinent to this appeal that is not in his claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran indicated on a June 2010 Form 9 that he wanted a Board hearing by live videoconference.  This documentation was associated with the claims folder after the issuance of the December 2011 Board remand.  Upon review of the claims file, no such hearing has been scheduled, and the Veteran has not withdrawn his request.  As the RO schedules videoconference hearings before the Board, a remand of this matter is warranted to schedule the desired hearing in accordance with the Veteran's request.  See 38 C.F.R. §§ 20.700, 20.703, 20.704 (2013).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a video-conference hearing before a member of the Board.  Notify the Veteran and his representative of the date and time of the hearing in accordance with 38 C.F.R. § 20.704(b) (2013).  If the Veteran no longer desires a Board hearing, a signed writing to that effect (preferably, one signed by the Veteran), should be associated with the claims file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


